Citation Nr: 0317353	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical segment of the spine [neck and upper back].

2.  Entitlement to an increased evaluation for cephalgia 
(headaches) and dizziness, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from September 1979 to 
July 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Montgomery, 
Alabama.   The case was originally before the Board in 1997.  
At that time, the Board determined that additional 
development was necessary and in April 1997, the appeal was 
remanded to the RO.  Upon completion of the requested 
actions, the case was returned to the Board for appellate 
review.  In July 1998, the Board issued a Decision/Remand 
with respect to the issues of entitlement to service 
connection for upper back and neck disorders, along with 
entitlement to increased evaluations for a lower back 
disorder and cephalgia/dizziness.  Specifically, the Board 
found that the evidence presented did not support an 
evaluation in excess of 10 percent for headaches/dizziness.  
It also concluded that the veteran had not presented a well-
grounded claim of entitlement to service connection for upper 
back and neck disabilities.  The issue involving an increased 
evaluation for low back strain was remanded for additional 
development.  

In conjunction with the Board's remand, the RO obtained 
additional medical records concerning the veteran's lower 
back disorder.  The RO, in a September 1999 rating decision, 
granted a 20 percent disability rating for the disorder, 
effective January 12, 1999.  The claim was returned once 
again to the Board, which concluded, in a decision dated 
April 2000, that the evidence did not support an evaluation 
in excess of 20 percent.  

Additionally, the veteran appealed the Board's decision 
concerning the issues of entitlement to service connection 
for upper back and neck disabilities and an increased 
evaluation for headaches/dizziness, to the United States 
Court of Appeals for Veterans Claims [the Court].  After 
reviewing the case, the Court vacated the Board's July 1998 
decision and remanded the issues back to the Board for 
further action.  

Following the Court's action to vacate the July 1998 
decision, the Board notified the veteran that it would be 
undertaking additional development of the issues pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would then issue a decision.


REMAND

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulatory 
provisions.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify all medical facilities 
at which he has received treatment or 
diagnostic work for headaches, dizziness, 
and disorders of the upper back and neck 
since January 1998 to the present, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Obtain and associate with 
the claims file all treatment records of 
which the veteran provides adequate 
notice.  

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claims, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



